Citation Nr: 1218876	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a fracture of the right orbit with residuals, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to February 1993.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in May 2009 and October 2010.    

In February 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The schedular criteria by which traumatic brain injuries (TBI) were changed during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and for claims filed on and after that date.  However, although the Veteran's claim was filed prior to that date, claimants such as the appellant in the instant case whose residuals of TBI were rated by VA under a prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  

The RO listed the revised criteria in the September 2011 Supplemental Statement of the Case, but did not apply these criteria in its adjudication therein, nor did this adjudication specifically consider whether entitlement to separate ratings was warranted.  The May 2010 Supplemental Statement of the Case also did not specially include consideration of whether separate ratings were warranted.  In this regard, as the May 2009 and October 2010 remands directed the RO to consider whether separate ratings were warranted, the failure to do so would violate the holding in Stegall v. West, 11 Vet. App. 268 (1998) (The Board is required to insure compliance with the instructions of it remands.)  

The Veteran's representative referenced the revised criteria for rating TBI in her March 2012 presentation to the Board as part of her assertion that increased compensation is warranted for the Veteran's service-connected fracture of the right orbit on the basis of separate ratings under the revised criteria.  In particular, she argues that separate ratings are warranted for fifth cranial nerve damage, headaches, cognitive impairment and disfigurement should be granted.  With regard to the fifth cranial nerve, none of the adjudications by the RO have included consideration of the relevant Diagnostic Code (DC) pertaining to this particular nerve region, 38 C.F.R. § 4.124a, DC 8205.  Also referenced in the March 2012 presentation was the fact that the Veteran (see VA Form 21-4138 signed by the Veteran on October 25, 2010) has asserted that sleep apnea is a residual of the service connected fracture of the right orbit.  This matter has also not been clearly addressed by the RO.  In order to ensure due process to the Veteran, the RO upon remand will be requested to conduct the initial consideration of both matters so as to ensure due process to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In a June 2011 statement from the Veteran, he asserted that the disability associated with his right orbit fracture residuals has increased in severity since the most recent VA compensation examinations assessing the severity of these residuals in August 2009.  (The Board notes that the complete reports from these examinations have been obtained as requested in the October 2010 remand).  As such, he asserted that he should be afforded "updated" examinations.  In particular, he contends that he is now suffering from headaches "with moments of incapacitation" that sometimes result in fainting.  Increasing sinus pressure and nosebleeds were reported, and the Veteran also described facial pain occurring more regularly that was becoming more painful.  He also reported that the pain in the right eye with pressure has increased in severity, as have his problems with blurred vision.  The Veteran also said that the scarring in his right eye is more irritating and "does not seem as though it's ever going to get any better."  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In light of the contentions of the Veteran and his representative and the facts and legal requirements set forth above, the Board concludes that the case must be REMANDED for the following action:

1.  The Veteran should be scheduled for VA TBI examination(s).  Complete testing should be accomplished, as necessary, and the examiner(s) should describe all current manifestations of service connected disability attributable to right orbit fracture, clearly indicating which are supported by objective evidence, and which are purely subjective complaints.  It is imperative that the claims files be made available to and reviewed by the examiner(s) in connection with the examination(s).  The examiner(s) should specifically address the following: 

1) Do residuals of the right orbit fracture include involvement of the fifth cranial nerve?  If so, are such residuals "moderately" or "severely" disabling due to incomplete paralysis of the fifth cranial nerve or is there complete paralysis of the fifth cranial nerve? 

2) Do residuals of the right orbit fracture include sleep apnea or, if not a residual of the service connected disability, is sleep apnea caused by or aggravated by the right orbit fracture?  For any positive response, what is the severity of such sleep apnea?

The examiner(s) should otherwise clearly report the extent of the Veteran's disability in accordance with VA rating criteria in addressing all claimed residuals, to include the following:  Facial numbness and pain; headaches accompanied by light-headedness, dizziness, or fainting spells; blurred vision, pain, and irritation in the right eye; sinus pressure and nosebleeds; sleep apnea; and any mental health disorders.  The examiner(s) should consider the Veteran's "Daily Log of Pain" for the period between January 2009 and August 2009 in making the above assessments, particularly with regard to the disability attributed to headaches.   

The examiner should also express an opinion as to the impact of the service connected right orbit fracture residuals on the Veteran's ability to obtain and retain substantially gainful employment and his daily functioning.

2.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that such is responsive to the above requests for  information. 

3.  After completion of the above, the RO should review the expanded claims file and determine whether the claim for an increased rating for the service-connected right orbit fracture may be granted.  In making this determination, the RO should consider, and document such consideration, all appropriate rating criteria, to include the revised criteria for rating TBI.  

The RO should also consider, and document such consideration, the possibility of separate ratings, to include specifically for fifth cranial nerve damage, headaches, cognitive impairment and disfigurement.  Consideration of the Veteran's "Daily Log of Pain" for the period between January 2009 and August 2009 should also be documented.  

To the extent that this claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


